


Exhibit 10.2








EMPLOYMENT AGREEMENT
AGREEMENT entered into as of May 13, 2015, by and between MEREDITH CORPORATION,
an Iowa corporation (the “Company” or “Meredith”), and Joseph H. Ceryanec
(“Ceryanec”), to become effective June 1, 2015 (“Effective Date”).


WITNESSETH:
WHEREAS, Ceryanec has been employed by the Company as Chief Financial Officer of
Meredith Corporation; and
WHEREAS, the Company wishes to continue to employ Ceryanec pursuant to the terms
and conditions hereof, and in order to induce Ceryanec to enter into this
agreement (the “Agreement”) and to secure the benefits to accrue from his
performance hereunder is willing to undertake the obligations assigned to it
herein; and
WHEREAS, Ceryanec is willing to continue his employment with the Company under
the terms hereof and to enter into the Agreement;
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.
Position.

Meredith will continue to employ Ceryanec as Chief Financial Officer of Meredith
Corporation. While employed hereunder, Ceryanec shall continue to have at least
the same level of responsibility and authority associated with being Chief
Financial Officer as he has on date this Agreement is executed.
2.
Base Salary.

Ceryanec’s minimum base salary under this Agreement will be Five Hundred Ninety
Thousand Dollars ($590,000) (“Base Salary”). Ceryanec will be eligible to be
considered for merit increase pursuant to company policy and as determined by
the Compensation Committee of the Board of Directors ("Compensation Committee")
at its regular August meeting. Base Salary shall include all such increased
amounts, and if increased, Base Salary shall not thereafter be decreased.
3.
Incentive Plans.

3.1    While employed under this Agreement, Ceryanec will be eligible to
participate in Meredith’s Annual Management Incentive Plan (or any successor or
replacement annual incentive plan of Meredith) for such periods as it continues
in effect, subject to the terms of the Plan and to the discretion vested in the
Compensation Committee of the Board of Directors by the Plan, provided, however,
that the percentage of Base Salary payable as a target bonus under the Plan
shall not be less than seventy percent (70%) (actual Company financial results
may eventuate in an actual bonus paid to Ceryanec equal to, less than, or more
than seventy percent (70%) of Base Salary).




--------------------------------------------------------------------------------




3.2     Ceryanec will continue to participate in his existing Long-Term
Incentive Programs for such periods as they continue to be in effect subject to
the terms of the Programs and to the discretion vested in the Compensation
Committee of the Board of the Directors by the Programs.
3.3    While employed under this Agreement, Ceryanec will be eligible to
participate in Meredith’s non-qualified stock incentive plan in accordance with
the terms of the plan and subject to the discretion and approval of the
Compensation Committee of the Board of Directors.
4.
Perquisites.

During his employment under this Agreement, Ceryanec shall receive or be
eligible to participate in, to the extent permitted by law, the various
perquisites and plans generally available to officers of Meredith, in accordance
with the provisions thereof as in effect from time to time, including, without
limitation, professional fee reimbursement for tax preparation and financial
planning, supplemental life insurance, executive long term disability insurance,
Meredith Replacement Benefit Plan, Meredith Supplemental Benefit Plan, the
Amended and Restated Severance Agreement Between Meredith Corporation and
Executive Officers, and a minimum of four (4) weeks of vacation per year.
Ceryanec will similarly be provided with an automobile allowance of $11,050/year
under Meredith’s executive automobile allowance policy and reimbursement for the
regular dues in a country club pursuant to Meredith’s policy, subject to
applicable withholding and deductions. Furthermore, Ceryanec will be entitled to
reimbursement, in accordance with Meredith Policy, for reasonable expenses
incurred in connection with the performance of his duties with Meredith. In
addition, the terms and conditions of the Amended and Restated Severance
Agreement between Meredith Corporation and Executive Officers dated as of
November 2, 2010, between Ceryanec and the Company (the Severance Agreement) are
incorporated herein and will continue through the Term and extended terms of
this Agreement.
5.
Termination of Employment.

5.1    Termination for Cause.        This Agreement and Ceryanec’s employment
hereunder may be terminated by Meredith at any time for “Cause”, in which case
Ceryanec will receive only his Base Salary through the date of such termination.
Upon such termination, Ceryanec shall be entitled to no further benefits under
this Agreement, except that any rights and benefits Ceryanec have under the
employee benefit plans and programs of the Company, in which Ceryanec is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs. Ceryanec understands and agrees that in the event of
the termination of employment and termination of this Agreement pursuant to this
Section 5.1, all awards of restricted stock, restricted stock units, stock
options and any other benefits under the Incentive Plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Ceryanec and the Company with respect to such awards. “Cause” is defined
as (i) continued failure of Ceryanec to perform substantially his duties with
the Company (other than any such failure resulting from Disability), after a
demand for substantial performance is delivered to Ceryanec, which specifically
identifies the manner in which Ceryanec has not attempted to substantially
perform his duties and for those matters which are subject to cure, a ten (10)
day notice to cure is provided or (ii) the engaging by Ceryanec in willful
misconduct which is materially injurious to the Company, monetarily or
otherwise. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Ceryanec in good faith and in the best interests of the Company. Under no
circumstances will Ceryanec be entitled to more than three (3) ten (10) day
notice to cure periods during Ceryanec’s employment with Meredith.
5.2    Termination Without Cause.    This Agreement and Ceryanec’s employment
hereunder may be terminated by Meredith at any time without Cause. In the event
Ceryanec’s employment is terminated without Cause by Meredith, then in return
for a signed full release of all employment-related claims, Ceryanec will
receive his base salary through the date on which notice is




--------------------------------------------------------------------------------




given and Ceryanec will then receive separation payments equivalent to his
regular biweekly Base Salary, minus applicable withholding and deductions, for a
period of eighteen (18) months following the date of notice to him and Ceryanec
will receive a lump sum payment equal to his Annual Management Incentive Plan
target bonus, minus applicable withholding and deductions, pro-rated for the
year in which such termination occurs through the date on which notice of
termination is given. If Ceryanec does not execute the above mentioned release,
Ceryanec will receive only his Base Salary through the date on which notice of
termination is given. It is understood that if as a result of Ceryanec’s
termination without Cause hereunder Ceryanec could qualify for a severance
payment (a Change in Control Severance Payment) and, or payment under the
Meredith Corporation Severance Pay Plan, Ceryanec may elect to receive the
consideration provided for under either this Agreement or one of the above
referenced plans. Ceryanec is not entitled to receive the consideration provided
for under this Agreement and either of the above referenced Plans under any
circumstances.
Upon such termination, Ceryanec shall be entitled to no further benefits under
this Agreement, except that any rights and benefits Ceryanec may have under the
employee benefit plans and programs of the Company, in which Ceryanec is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs, and except Ceryanec shall be presumed to have met
eligibility requirements specified in Section 2.4 of the Meredith Replacement
Benefit Plan and the Meredith Supplemental Benefit Plan or any successor thereto
and he shall be entitled to the amounts that would have accrued under such plans
through the date of his termination without Cause. All awards of restricted
stock, restricted stock units, and stock options shall automatically vest, and
stock options shall be exercisable for the full unexpired term of the option.


The parties intend this Agreement to be in compliance with Section 409A of the
Internal Revenue Code and its accompanying regulations and it should be
interpreted accordingly. Therefore, if Ceryanec’s Base Salary at the time of
termination without Cause exceeds the separation pay safe harbor rule under
section 409A of the Internal Revenue Code, then the excess over the safe harbor
will be paid within 60 days of the date of Ceryanec’s termination without Cause.
5.3    Employee Voluntary.    In the event Ceryanec terminates his employment of
his own volition, such termination shall constitute a voluntary termination and
in such event Meredith’s only obligation to Ceryanec shall be to make Base
Salary payments provided for in this Agreement through the date of such
voluntary termination. Any rights and benefits Ceryanec may have under the
employee benefit plans and programs of the Company, in which he is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs. All awards of restricted stock, stock options and any
other benefits under the Incentive Plans shall be handled in accordance with the
terms of the relevant plan and agreements entered into between Ceryanec and the
Company with respect to such awards.
5.4    Employee Death or Disability.    In the event Ceryanec’s employment ends
due to his death or disability, all awards of restricted stock, restricted stock
units, stock options and any other benefits under the Incentive Plans shall be
handled in accordance with terms of the relevant plan and agreements entered
into between Ceryanec and the Company with respect such awards.
5.5    Change in Title, Duties or Location.    If at any time prior to the end
of the Term of this Agreement (a) a change is made to Ceryanec’s title as Chief
Financial Officer of Meredith Corporation, (b) there is a material change in
Ceryanec having at least the same level of responsibility and authority
associated with being Chief Financial Officer as he has on date this Agreement
is executed, (c) a change is made in Ceryanec’s reporting relationship such that
he reports to any person with any title other than Chief Executive Officer of
Meredith; or (d) an involuntary change is made to the location of Ceryanec’s
principal office more than twenty-five (25) miles from its current location,
Ceryanec shall have the right to terminate his employment with the Company by
giving written notice




--------------------------------------------------------------------------------




within ninety (90) days after the date of Ceryanec receiving written notice of
such action, and such termination shall be deemed to be Termination Without
Cause by the Company and such termination shall be treated in accordance with
the terms of Section 5.2
5.6    Officers and Directors Insurance.    The Company agrees to maintain
Ceryanec’s coverage under such directors’ and officers’ liability insurance
policies as shall from time to time be in effect for active officers and
employees for not less than six years following Ceryanec's termination of
employment.
6.
Covenants of Ceryanec.

6.1    Ceryanec agrees that during his employment with Meredith and, provided
applicable termination payments, if any, are being paid pursuant to Section 5,
for a period of eighteen (18) months after his employment ends (whether his
employment is ended voluntarily or involuntarily by Ceryanec or Meredith),
Ceryanec will not, directly or indirectly, whether as a sole proprietor,
partner, venture, stockholder, director, officer, employee, consultant, or in
any other capacity as a principal or agent or through any person, subsidiary,
affiliate, or employee acting as nominee or agent, engage in any of the
following activities:
a)
Render services to, conduct or engage in any activities for the benefit of, or
be interested in or associated with, any person or other entity that is a
competitor of Meredith (“Competitor”).

b)
Take any action to finance or guarantee or knowingly to provide other material
assistance to any Competitor.

c)
Influence or attempt to influence any person or entity that is a contracting
party with Meredith to terminate any written or oral agreement with Meredith;

d)
Hire or attempt to hire any person who is employed by Meredith or attempt to
influence any such person to terminate employment with Meredith.

6.2    Ceryanec will not use, divulge, sell or deliver to or for himself or any
other person, firm or corporation other than Meredith any confidential
information of Meredith in any form or memoranda, reports, computer software and
data banks, customer lists, employee lists, contracts, strategic plans and any
and all other documents containing trade secrets concerning Meredith and its
business operations (“Confidential Information”). Confidential Information does
not include information available from or which can be ascertained through
public means (e.g., phone books, published materials or industry publications).
Ceryanec will destroy or surrender to Meredith all Confidential Information and
all other property belonging to Meredith at the conclusion of his employment.
6.3    Ceryanec agrees to cooperate with Meredith in the truthful and honest
prosecution and/or defense of any claim in which Meredith may have an interest
(with the right of reimbursement for reasonable expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving Meredith, permitting interviews with representatives of
Meredith, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Ceryanec’s possession or control arising out of his employment in a reasonable
time, place and manner.
7.
Arbitration.





--------------------------------------------------------------------------------




7.1    The parties shall use their best efforts and good will to settle all
disputes by amicable negotiations. The Company and Ceryanec agree that, with the
express exception of any dispute or controversy arising under Section 3(g) of
the Severance Agreement, any controversy or claim arising out of or in any way
relating to Ceryanec’s employment with the Company, including, without
limitation, any and all disputes concerning this Agreement and the termination
of this Agreement that are not amicably resolved by negotiation, shall be
settled by arbitration in Des Moines, Iowa, or such other place agreed to by the
parties, as follows:
a)
An arbitration may be commenced by any party to this Agreement by the service of
a written Request for Arbitration upon the other affected party. Such Request
for Arbitration shall summarize the controversy or claim to be arbitrated. No
Request for Arbitration shall be valid if it relates to a claim, dispute,
disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of Iowa.

b)
The arbitration will be conducted before an impartial arbitrator appointed as
follows. Within sixty (60) days of the Request for Arbitration the parties shall
mutually agree to an arbitrator. If the parties fail to mutually agree to an
arbitrator within sixty (60) days, then within seventy-five (75) days following
Request for Arbitration, each party shall produce to the other a list of three
(3) potential arbitrators. Within ninety (90) days of the Request for
Arbitration the parties will meet in person or by conference call to select an
arbitrator from the combined list. Each party will first strike two (2) names
from the other party's list. The arbitrator will then be selected by lot from
the two potential arbitrators whose names have not been stricken. The parties
will evenly split the costs of the arbitrator. Legal fees and costs may be
awarded by the arbitrator in accordance with applicable law.

c)
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

d)
It is intended that controversies or claims submitted to arbitration under this
Section 7 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the views or opinions of any persons concerning them, shall be disclosed by
third persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in response to legal process or in connection
with such arbitration. In addition, Ceryanec and the Company shall be entitled
to disclose the facts disclosed in arbitration, the issues arbitrated, and the
views or opinions of any persons concerning them to legal and tax advisors so
long as such advisors agree to be bound by the terms of this Agreement.

8.
Governing Law.

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.


9.
Benefit and Assignment.

Ceryanec’s obligations and rights under this Agreement shall insure to the
benefit of and shall be binding upon his heirs and legal representatives. This
Agreement may not be assigned by either party except that if Meredith is sold or
otherwise transferred, this Agreement may be assigned by Meredith to the
transferee, provided that the transferee expressly assumes the obligations of
Meredith under this Agreement.




--------------------------------------------------------------------------------






10.
Notices.

Any notices required or permitted to be given under the provisions of this
Agreement shall be in writing and delivered personally or by certified or
registered mail, return receipt requested, postage prepaid, to the following
persons at the following addresses:


To Ceryanec:


Mr. Joseph Ceryanec
5670 Glen Oaks Pointe
West Des Moines, Iowa 50266-0000


To Meredith:


Meredith Corporation
% Scott Rundall, Senior Vice President, Human Resources
1716 Locust Street
Des Moines, Iowa 50309-3023




Copy to:


Meredith Corporation
% Legal Department
1716 Locust Street
Des Moines, Iowa 50309-3023


11.
Entire Agreement.

This Agreement, and those plans and agreements referenced herein contain all the
understandings and representations between Ceryanec and Meredith pertaining to
Ceryanec’s employment with Meredith and supersede all agreements the parties
have previously entered into, including, but not limited to the employment
letter Ceryanec dated September 30, 2008. This Agreement may be modified only in
writing signed by Ceryanec and an authorized representative of Meredith.
12.
Deferred Payments.

If any provision in this Agreement is deemed to potentially preclude a tax
deduction for compensation in a taxable year because it does not meet the
definition of performance-based compensation pursuant to Section 162(m) of the
Internal Revenue Code of 1986, as amended, then such compensation shall be
reduced accordingly. The reduction shall be in sufficient amount to conform to
the appropriate provisions of Internal Revenue Code and the Treasury regulations
thereunder. It is Meredith’s intention to ensure that all of its incentive plans
are performance-based in conformance with Section 162(m) of the Internal Revenue
Code of 1986, as amended. To the extent that any amounts shall be withheld under
this paragraph, such amounts shall be deposited in a deferral account for
Ceryanec’s benefit and be paid as soon as practicable to Ceryanec in accordance
with applicable tax regulations.
13.
Headings.

Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.




--------------------------------------------------------------------------------




14.
Knowledge and Representation.

Ceryanec acknowledges that the terms of this Agreement have been fully explained
to him, that Ceryanec understands the nature and extent of the rights and
obligations provided under this Agreement, and that Ceryanec has been afforded
an adequate opportunity to be represented by legal counsel in the negotiation
and preparation of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
MEREDITH CORPORATION                                                 


/s/ Scott Rundall                        /s/ Joseph Ceryanec                
By: Scott Rundall                         Joseph H. Ceryanec
Dated:     5/22/2015                        Dated:     6/2/2015                






